DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VUORINEN et al. (US 2017/0150684).

Regarding claim 1, VUORINEN et al. discloses a cultivation apparatus for cultivating seedlings of a Solanaceae plant (e.g. tomato, see Fig. 2, Para. 0018, table 2), wherein the cultivation apparatus is equipped with a lighting device (LED light source, see Para. 0034, 0035, 0037, 0038), the lighting device having a light source comprising a spectrum of a wavelength range A of 400 nm or more and less than 500 nm (e.g. blue spectrum, i.e. about 400 to 500 nm, see Tables 1 and 2, Para. 0034, 0038-0040) and a wavelength range B of 500 nm or more and less than 700 nm (e.g. green spectrum and red spectrum 640-690, see Tables 1 and 2, Para. 0035, 0038-0040); wherein a photosynthetic photon flux density in the wavelength range A is 100 μmol/m.sup.2/sec or more (in step of germinating the seed the method includes a photosynthetic photon flux density (PPFD) of 40 to 140,and in seeding phase the blue light PPFD is between 120-160, see Para. 0007, 0041-0043, table 2); and wherein, when the total of the photosynthetic photon flux density in the wavelength range A and the photosynthetic photon flux density in the wavelength range B is 100% (i.e. as shown in Fig. 2 and table 2 for the first phase only red and blue light is been used therefore the total would be 100%), the photosynthetic photon flux density in the wavelength range A is 70% or more and less than 99% (i.e. During said phase of germination the distribution between the wavelength ranges A and B can be is 20:80 (red : blue) which means that out of the total PPFD the blue light makes up for 80% the energy whereas the red light makes up for merely 20%. This effectively falls within the range of between 70 and 99% as claimed, see claim 5).

Regarding claim 2, VUORINEN et al. further discloses the lighting device does not substantially irradiate light in the ultraviolet region (i.e. Table 2 shows the relevant bandwidths applied during the different growth phases (e.g. red and blue light), none of them mentions or falls within the UV range (100-400 nm), see Para. 0032).

Regarding claim 3, VUORINEN et al. further discloses the lighting device is an LED lighting device (see Para. 0038-0040).

Regarding claim 4, VUORINEN et al. further discloses the lighting device has at least one peak of photosynthetic photon flux density in a wavelength range of 400 nm or more and less than 500 nm (blue spectrum, see Para. Para. 0034, 0038-0040).

Regarding claim 7, VUORINEN et al. further discloses the lighting device. Regarding the claimed lighting device being suppresses physiological disorders of Solanaceae plants as recited in the claim, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of VUORINEN et al. was considered capable of performing the cited intended use (suppresses physiological disorders of Solanaceae plants, see Para. 0038-0040).

Regarding claim 8, VUORINEN et al. further discloses a cultivation method for cultivating seedlings of a Solanaceae plant (e.g. tomatoes, see Para. 0018), the method comprising cultivating seedlings of a Solanaceae plant in a cultivation apparatus (see Para. 0035-0038), the cultivation apparatus comprising a lighting device (LED light source, see Para. 0035, 0037, 0038), the lighting device having a light source comprising a spectrum of a wavelength range A of 400 nm or more and less than 500 nm and a wavelength range B of 500 nm or more and less than 700 nm ((e.g. green spectrum and red spectrum 640-690, see Tables 1 and 2, Para. 0035, 0038-0040); wherein a photosynthetic photon flux density in the wavelength range A is 100 pmol/m2/sec or more (in step of germinating the seed the method includes a photosynthetic photon flux density (PPFD) of 40 to 140, see Para. 0007, 0041-0043), wherein, when the total of the photosynthetic photon flux density in the wavelength range A and the photosynthetic photon flux density in the wavelength range B is 100%, the photosynthetic photon flux density in the wavelength range A is 70% or more and less than 99%.(i.e. During said phase of germination the distribution between the wavelength ranges A and B can be is 20:80 (red : blue) which means that out of the total PPFD the blue light makes up for 80% the energy whereas the red light makes up for merely 20%. This effectively falls within the range of between 70 and 99% as claimed, see claim 5).

Regarding claim 9, VUORINEN et al. further discloses the seedlings of the Solanaceae plant are tomato plants (see Para. 0018, 0030).

Regarding claim 12, VUORINEN et al. further discloses the seedlings of the Solanaceae plant are cultivated up to a growth stage of a plant height of 3 cm or more or to a growth stage of one or more true leaves (see Para. 0027).

Regarding claim 17, VUORINEN et al. further discloses the photosynthetic photon flux density in the wavelength range A for seeding phase is between 120-60 (i.e. 150 mol/m2 /sec or more with win range, see table 2).

Regarding claim 20, VUORINEN et al. discloses the light source does not substantially include light in the ultraviolet region (see Para. 0042).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over VUORINEN et al. (US 2017/0150684).

Regarding claims 18 and 19, VUORINEN et al. further discloses an artificial light source for plants must also provide adequate light intensity in order to meet the plant's requirements and the LEDs having different dominant wavelengths may be adjusted to jointly cover a spectral range between the dominant wavelengths, and a proper spectral range (see Para. 0035 and 0038-0039).
However, VUORINEN et al. does not explicitly disclose wherein the photosynthetic photon flux density in the wavelength range A is 80% or more and less than 99%, the photosynthetic photon flux density in the wavelength range A is 85% or more and less than 99%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VUORINEN et al. by selecting specific range for the wavelength range A to be 88-85% and less than 99% in order to provide adequate light intensity meet the plant's requirements, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to choose to the wavelength range A is 85% or more and less than 99% in order to stimulate plant growth by emitting an electromagnetic spectrum appropriate for photosynthesis (see Para. 0035).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VUORINEN et al. (US 2017/0150684) in view of Brochier (US 4,961,774).
Regarding claim 15, VUORINEN et al. discloses an inherent method of seedlings of a Solanaceae plant comprising a Solanaceae plant (e.g. tomato, see Fig. 2, Para. 0018, table 2), wherein germinating seedlings of a Solanaceae plant under dark; and cultivating the seedlings of a Solanaceae plant by irradiating light; wherein  the light has a spectrum showing a wavelength range A of 400 nm or more and less than 500 nm (see Tables 1 and 2, Para. 0034, 0038-0040) and a wavelength range B of 500 nm or more and less than 700 nm (see Tables 1 and 2, Para. 0035, 0038-0040); wherein a photosynthetic photon flux density in the wavelength range A is 100 μmol/m.sup.2/sec or more (in step of germinating the seed the method includes a photosynthetic photon flux density (PPFD) of 40 to 140, see Para. 0007, 0041-0043); and wherein, when the total of the photosynthetic photon flux density in the wavelength range A and the photosynthetic photon flux density in the wavelength range B is 100%, the photosynthetic photon flux density in the wavelength range A is 70% or more and less than 99% (i.e. During said phase of germination the distribution between the wavelength ranges A and B can be is 20:80 (red : blue) which means that out of the total PPFD the blue light makes up for 80% the energy whereas the red light makes up for merely 20%. This effectively falls within the range of between 70 and 99% as claimed, see claim 5).
VUORINEN et al. further discloses the duration of light in the present growing method may vary from 12 to 24 hours depending on different variable such as the plant species and the growth phase in question. In some preferred embodiments the duration of light may vary independently from about 12 to about 16 hours in the germination phase, from about 16 to about 24 hours in the seedling phase, from about 16 to about 24 hours in the early vegetative phase. 
However, VUORINEN et al. is silent with respect to the method is to suppressing intumescence of seedlings of a Solanaceae plant.
Regarding the claim limitation “suppressing intumescence of seedlings of a Solanaceae plant” in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 Therefore, in view of Brochier, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify VUORINEN et al. by extending the dark cycles for Solanaceae plant during seeding and germination period as suggested by Brochier in order to provide a desired speed of germination. One would have been motivated to make this combination to provide an improved germination process.

Regarding claim 16, VUORINEN et al. discloses the light source does not substantially include light in the ultraviolet region (see Para. 0042).

Claim 5, 6, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VUORINEN et al. (US 2017/0150684) in view of Brochier (US 4,961,774) and further in view of Okabe et al. (US 2007/0089359).
Regarding claims 5 and 13, VUORINEN et al. further discloses the cultivation apparatus (seed cartridge may vary but it is typically a cylinder) includes cover (see Para. 0024-0025).
However, VUORINEN et al. does not explicitly disclose the cultivation device is arranged in a closed structure; wherein an air conditioning unit is provided to air-condition the inside of the closed structure; and wherein an irrigation device for irrigating the seedlings is provided; the seedlings are cultivated in a closed structure where humidity is 30% or more and 100% or less, as recited in claim 13.
Okabe et al. teaches a cultivation device (1, see Fig. 1, Para. 0033) is arranged in a closed structure (closed-type structure 2); wherein an air conditioning unit (6) is provided to air-condition the inside of the closed structure (2); and wherein an irrigation device (a fluorescent lamp 5, see Fig. 1, Para. 0033) for irrigating the seedlings (8, see Fig. 2, Para. 0033) is provided, wherein seedlings are cultivated in a closed structure where humidity is 30% or more and 100% or less (see Para. 0040-0041, 0046).
Therefore, in view of Okabe et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify VUORINEN et al. to use the air-condition the inside of the closed structure for the purpose of supplying carbon dioxide gas into said closed-type structure thereby enable gas exchange between the inner space of said closed-type structure as suggested by Okabe et al.. One would have been motivated to make this combination to provide an improved air circulation.

Regarding claim 6, the teachings of VUORINEN et al. have been discussed above.
However, VUORINEN et al. does not explicitly disclose the cultivation apparatus is a multistage shelf type cultivation apparatus.
Okabe et al. further teaches the cultivation device (1, see Fig. 1, Para. 0033) includes multi-staged seedling culture shelves (3) provided with a plurality of shelf boards (3a) capable of mounting grafted seedlings (8) thereon (see Fig. 1, Para. 0012).
Therefore, in view of Okabe et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify VUORINEN et al. by including a multi-staged seedling culture shelves (3) as suggested by Okabe et al. in order to mount a plurality of grafted seedlings thereon. One would have been motivated to make this combination to provide cultivation device capable of mounting a plurality of for cultivating seedlings of a Solanaceae plant thereon.

Regarding claims 10, 11 and 14, the teachings of VUORINEN et al. have been discussed above.
However, VUORINEN et al. does not explicitly disclose the seedlings of the Solanaceae plant are used for grafting, as recited in claim 10; the seedlings of the Solanaceae plant are a rootstock variety for grafting, as recited in claim 11; the seedlings of the Solanaceae plant are plug seedlings.
Okabe et al. further teaches the seedlings of the Solanaceae plant are used for grafting (see Para. 0014, 0017-0018), wherein the seedlings of the Solanaceae plant are plug seedlings (see Para. 0033 and 0039).
 Therefore, in view of Okabe et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use VUORINEN et al.’s seedlings of the Solanaceae plant for grafting in order to make it possible to accomplish both cultivation of rootstocks and scions and welding of grafted seedlings in a consistent process by using the same apparatus for producing seedlings and to thereby substantially reduce the initial cost and the running cost (see Okabe et al., Para. 0018), since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments that “Vuorinen does not disclose when the total of the photosynthetic photon flux density in the wavelength range A and the photosynthetic photon flux density in the wavelength range B is 100%, the photosynthetic photon flux density in the wavelength range A is 70% or more and less than 99% in the seedling phase.” the applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). Furthermore, the applicant is respectfully advised that it has been held by the courts that “comprising” (which is synonymous with “including,” “containing,” or “characterized by”) is inclusive or open-ended, and does not exclude additional, unrecited elements or method steps. See Mars Inc. v. H.J. Heinz Co., 71 USPQ2d 1837 (Fed. Cir. 2004). In this case, and the LEDs having different dominant wavelengths may be adjusted to jointly cover a spectral range between the dominant wavelengths, and a proper spectral range in order to meet the plant's requirements (see Para. 0035 and 0038-0039). Furthermore, a wavelength range B could be both red and green or one of them, as shown in the example tables the blue spectrum is higher portion. Therefore, on skill in the art would reasonably be expected to draw therefrom the total of the photosynthetic photon flux density in the wavelength range A and the photosynthetic photon flux density in the wavelength range B  would be 100%.
In response to applicant' s arguments that “Vuorinen, developed intumescence that is the opposite of suppression of the same and in Comparative Examples 4 and 5, while such intumescence did not occur, the seedlings were otherwise poor. Notably, the relative flux densities A and B in the comparative examples are outside the ranges in the claims and thus is direct probative evidence.” the applicant is respectfully advised it has been held by the courts that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 216 USPQ 1038 and In re Lemelson, 158 USPQ 275.  In this case, VUORINEN et al.  discloses each plant is grown under a red light emitting LED, a blue light emitting LED, and a green light emitting LED whose mutual proportional levels of photoradiation may be adjusted depending on the growth phase and/or the needs of the plant being cultivated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875